DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/19/2021.
Claims 1-17 and 31-33 remain pending in the application.

Allowable Subject Matter
Claims 1-17 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or make obvious the limitation of claims 1-17 and 31-33.  Kim et al. (US 2016/0315345) discloses a metal halide battery comprising a liquid cathode that has metal halide dissolved in catholyte or electrolyte solution having nitrile as solvent [0023].  However, Kim does not disclose the electrolyte also includes dissolved oxidizing gas in the claimed manner.  Boeke (US 3,540,934) discloses liquid cathode whose electrolyte is subjected to oxidation treatment with oxidizing gas for replenishment; however, it would not have been obvious to modify the device of Boeke to also include metal halide as the active cathode material.  Bhavaraju et al. (US 2014/0065456) discloses metal halide battery whose catholyte includes the metal halide similarly to that of current application; however, Bhavaraju does not provide any motivation for dissolving oxidizing gas in the electrolyte solution.

Claim 31 is rejoined and allowed because it includes all of the limitation of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.